Citation Nr: 0910567	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for 
bipolar disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for 
bilateral recurrent pneumothoraces.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a right foot drop. 

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1972.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
applications to reopen claims for service connection for 
bipolar disorder and status post bilateral recurrent 
pneumothoraces, thoracotomies, pleurectomies, and wedge 
resection of apical blebs, claimed as a lung condition; and a 
June 2003 RO decision, which denied claims for entitlement to 
TDIU and compensation under 38 U.S.C.A. § 1151 for a right 
foot drop.  

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92. 

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  Thereafter, these 
issues were remanded by the Board in November 2007 for 
further development.

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The record reflects, in pertinent part, that the Veteran 
provided testimony before the undersigned Veterans Law Judge 
in May 2007, a transcript of which is of record.  However, by 
a January 2009 statement, the Veteran's attorney asserted 
that a new hearing before a Veterans Law Judge at the RO was 
desired in regard to this appeal.

Although the Veteran has already had a Board hearing in 
conjunction with this case, it has been several years and it 
is possible he has additional evidence or argument to present 
with respect to his claim.  Therefore, the Board concludes 
that his request for a new hearing should be granted.  
Nevertheless, he is hereby apprised of the fact that, 
pursuant to 38 C.F.R. § 20.707 (2008), the undersigned shall 
participate in the final determination of the claim based on 
having conducted the May 2007 hearing.

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) (2008).  
Accordingly, a remand is required in order to comply with the 
Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps in order to 
schedule the Veteran for a personal 
hearing with a Veterans Law Judge of the 
Board at the RO, in accordance with the 
request of his attorney.  The Veteran and 
his attorney should be notified in writing 
of the date, time and location of the 
hearing.  After the hearing is conducted, 
or if the Veteran either withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




